Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 6, 2011 Board of Directors Mr. Steve Curling, President Quantum Assets, Inc. 19enderson Rd. Cornelius, NC 28031 Sent via email To the Board of Directors: Effective immediately, the CPA firm of Silberstein Ungar, PLLC is resigning as independent auditor for Quantum Assets, Inc. We have had no disagreements with Company management over accounting issues or accounting policies. We wish you the best of luck in the future. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Cc: Securities and Exchange Commission
